


Exhibit 10.24

 

INCYTE CORPORATION

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN:

NONSTATUTORY STOCK OPTION AGREEMENT

FOR OUTSIDE DIRECTORS

 

Nonstatutory Stock Option

This option is not intended to be an incentive stock option under section 422 of
the Internal Revenue Code.

 

Vesting

Your right to exercise this option vests as shown on the Notice of Grant of
Stock Options (the “cover sheet”).

 

If this option award is an initial grant made under Section 12(a) of the Plan,
the first installment consists of 25% of the total number of shares covered by
this option.  It becomes exercisable on the “full vest” date shown on the cover
sheet.  Each of the subsequent installments consists of 2.08333% of the total
number of shares covered by this option.  The subsequent installments become
exercisable at the end of each of the 36 months following the full vest date of
the first installment.  The number of shares in each installment will be rounded
to the nearest whole number.

 

If this option award is an annual grant made under Section 12(b) of the Plan, it
becomes exercisable on the first anniversary of the date of grant or, if
earlier, immediately prior to the next regular annual meeting of Incyte’s
stockholders.  Any portion of an annual grant made under Section 12(b) of the
Plan that is outstanding will become immediately exercisable in full upon a
Change in Control (as defined in the Plan).

 

No additional shares subject to this option will vest after your service with
Incyte has terminated for any reason.

 

Term

Your option will expire in any event at the close of business at Incyte
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown on the cover sheet.  (It will expire earlier if your Incyte service
terminates, as described below.)

 

Regular Termination

or Disability

 

If your service as a director of Incyte terminates for any reason other than
death, your option will expire at the close of business at Incyte headquarters
on whichever of the following dates applies to you:

 

·                  24 months after your service terminates, if the termination
occurs because of your total and permanent disability (as defined below);

 

·                  36 months after your service terminates, if the termination
occurs because of your retirement from the Board of Directors

 

--------------------------------------------------------------------------------


 

 

after you have reached a combined 70 years of age and service as a director and,
as applicable, employee of Incyte and have completed at least 5 years of service
as a director of Incyte (“full retirement”); or

 

·                  6 months after your service terminates, if the termination
occurs because of any reason other than your total and permanent disability,
full retirement or death.

 

“Total and permanent disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than one year.

 

Incyte determines when your service terminates for any purpose under this option
award and the Plan.

 

Death

If you die while serving as a director of Incyte then your option will expire at
the close of business at Incyte headquarters on the date 24 months after the
date of death.  During that 24-month period, your beneficiary designated under
the Plan (if any) or your estate or heirs may exercise the vested portion of
your option.

 

 

Restrictions on Exercise

 

Incyte will not permit you to exercise this option if the Board of Directors or
its delegate determines, in its sole and absolute discretion, that the issuance
of shares at that time could violate any law or regulation.

 

Notice of Exercise

When you wish to exercise this option, you must notify Incyte by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase.  Your notice must also
specify how your shares should be registered (in your name only or in your and
your spouse’s names as community property or as joint tenants with right of
survivorship).  The notice will be effective when it is received by Incyte.

 

If someone else wants to exercise this option after your death, that person must
prove to Incyte’s satisfaction that he or she is entitled to do so.

 

 

Form of Payment

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing.  Payment may be made in one (or a
combination of two or more) of the following forms:

 

·                  Your personal check, a cashier’s check or a money order.

 

2

--------------------------------------------------------------------------------


 

 

·                  Irrevocable directions to a securities broker approved by
Incyte to sell your option shares and to deliver all or a portion of the sale
proceeds to Incyte in payment of the option price and withholding taxes, if
any.  (The balance of the sale proceeds, if any, will be delivered to you.)  The
directions must be given by signing a special “Notice of Exercise” form provided
by Incyte.

 

·                  Certificates for Incyte stock that you have owned for at
least 6 months, along with any forms needed to effect a transfer of the shares
to Incyte.  The value of the shares, determined as of the effective date of the
option exercise, will be applied to the option price.

 

A form of payment will not be available if the Board of Directors or its
delegate determines, in its sole and absolute discretion, that such form of
payment could violate any law or regulation.

 

 

Automatic Exercise at Expiration

If any portion of this option remains outstanding on the scheduled expiration
date or an earlier expiration date resulting from your termination of service or
death, and the option is “in the money” on that date (that is, the fair market
value of one share of Incyte common stock on that date exceeds the option price
per share), then this option will be automatically exercised on the expiration
date for the remaining shares subject to the option on a “net exercise” basis
without any further action on your part.  If the expiration date is not a
business day, the “net exercise” will occur on the first preceding business day.

 

The “net exercise” will involve Incyte’s withholding a number of the shares
otherwise issuable upon exercise of this option.  The withheld shares will have
a fair market value sufficient to cover the aggregate option price for the
shares being purchased under this option.  The net shares remaining after this
withholding will then be issued to you, provided there is a least one whole
share remaining after the withholding.  The “net exercise” will not be given
effect if it would result in your being issued only a fractional share.

 

 

Withholding Taxes

You will not be allowed to exercise this option unless you make acceptable
arrangements, satisfactory to Incyte, to pay any withholding taxes that may be
due as a result of the option exercise.

 

 

Restrictions on Resale

 

By signing the cover sheet of this Agreement, you agree not to sell any option
shares at a time when applicable laws or Incyte policies prohibit a sale.  This
restriction will apply as long as you are a director of Incyte.

 

 

Transfer of Option

Prior to your death, only you may exercise this option.  You cannot

 

3

--------------------------------------------------------------------------------


 

 

transfer or assign this option.  For instance, you may not sell this option or
use it as security for a loan.  If you attempt to do any of these things, this
option will immediately become invalid.  You may, however, designate a family
member or family trust as your beneficiary to exercise this option after your
death (your designation must be in writing and delivered to Incyte), or you may
dispose of this option in your will.

 

Regardless of any marital property settlement agreement, Incyte is not obligated
to honor a notice of exercise from your former spouse, nor is Incyte obligated
to recognize your former spouse’s interest in your option in any other way.

 

 

Retention Rights

Neither your option nor this Agreement gives you the right to be elected as, or
to be nominated for election as a director of Incyte or to remain a director of
Incyte.

 

Stockholder Rights

You, or your estate or heirs, have no rights as a stockholder of Incyte until a
certificate for your option shares has been issued.  No adjustments are made for
dividends or other rights if the applicable record date occurs before your stock
certificate is issued, except as described in the Plan.

 

Recovery and Reimbursement of Option Gain

Incyte shall have the right to recover, or receive reimbursement for, any
compensation or profit realized by the exercise of this option or by the
disposition of any option shares to the extent Incyte has such a right of
recovery or reimbursement under applicable securities laws.

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Incyte
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice of law provisions).

 

The Plan and Other Agreements

 

The text of the Incyte Corporation 2010 Stock Incentive Plan (the “Plan”) is
incorporated in this Agreement by reference.  All capitalized terms not defined
in this Agreement are subject to definition under the Plan.  If there is any
discrepancy between the terms and conditions of this Agreement and the terms and
conditions of the Plan, the terms and conditions of the Plan shall control.

 

This Agreement, cover sheet and the Plan constitute the entire understanding
between you and Incyte regarding this option.  Any prior agreements, commitments
or negotiations concerning this option are

 

4

--------------------------------------------------------------------------------


 

 

superseded.  This Agreement may be amended by the Board of Directors or its
delegate without your consent; however, if such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and Incyte.

 

By signing the cover sheet of this Agreement, you agree to all

of the terms and conditions described above and in the Plan.

 

5

--------------------------------------------------------------------------------
